


110 HR 3542 IH: To declare water hoses containing lead to be banned

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3542
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Ms. Hooley introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To declare water hoses containing lead to be banned
		  hazardous substances.
	
	
		1.Ban on water hoses containing
			 lead
			(a)Banned Hazardous
			 SubstanceEffective 6 months
			 after the date of enactment of this Act, any garden hose (or other hose
			 intended to carry water) that contains more than 15 parts per billion lead
			 shall be a banned hazardous product within the meaning of section 8 of the
			 Consumer Product Safety Act (15 U.S.C. 2057).
			(b)RulemakingBased
			 on the best available scientific and technical information, the Consumer
			 Product Safety Commission may revise the standard in subsection (a) to a level
			 lower than 15 parts per billion lead if the Commission determines that such
			 lower amount can be achieved.
			
